Citation Nr: 0117447	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-11 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a 
service-connected left knee disorder, claimed as traumatic 
arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 through 
February 1971.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
1999 rating decision from the RO in Montgomery, Alabama, that 
continued the 10 percent disability rating for the veteran's 
service connected left knee disorder.  The veteran expressed 
his disagreement with this disability rating in a NOD filed 
in April 1999.  At the veteran's request, a hearing was 
conducted before a hearing officer at the RO in June 1999.  
The veteran appealed the evaluation later that month.  In 
September 1999, the RO increased the evaluation to 20 
percent, effective November 19, 1998 - the date of the 
veteran's claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left knee disorder is 
manifested by flexion to 70 degrees; swelling; subjective 
complaints of continuous pain; and pain on manipulation.



CONCLUSION OF LAW

The criteria for an increased disability rating for service 
connected left knee disorder, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.45, 
4.59, 4.71, 4.71a (Diagnostic Codes 5256, 5257, 5260) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the SOC and the 
supplemental statement of the case (SSOC) issued during the 
course of this appeal, of that evidence which would be 
necessary to substantiate the claim and of the applicable law 
and regulations.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to this appeal under the provisions of 
the recently enacted Veterans Claims Assistance Act of 2000, 
and that no further development in this regard is required.
With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

A review of the record reflects that the veteran was service 
connected for aggravation of a pre-existing left knee injury 
upon his discharge from service in February 1971, and was 
assigned a 10 percent disability rating for this condition.  
Service medical records show that the veteran had a pre-
service injury in October 1964 that resulted in a broken leg 
and a fracture of the left kneecap.  In September 1970, the 
veteran injured his left knee while playing football.  He was 
diagnosed as suffering from a partial tear of the left 
cruciate ligament and posterior cruciate ligament.

In June 1976 the veteran was admitted to the VA Hospital in 
Birmingham, Alabama where he underwent an arthrotomy, pes 
anserinus transfer, medial meniscectomy and medial collateral 
ligament advancement on his left knee.  The veteran was 
assigned a 100 percent disability rating for the period 
beginning with the date of his hospital admission and 
continuing until one month after the removal of his cast.  
Thereafter, the disability rating returned to the previous 10 
percent rating.

Medical records associated with the claims file reveal that 
the veteran was treated at the VA Medical Center (VAMC) in 
Montgomery, Alabama in March 1988 for a swollen left knee.  A 
private physician treated the veteran in September and 
November 1998 for complaints of left knee pain.  X-rays taken 
in connection with the September 1998 visit showed "marked 
joint space narrowing with osteophyte formation on the medial 
side; marked tenderness and patellofem.  Grind as well as 
tenderness in the medial and lat. side."  The examiner 
described his findings as "pretty bad end-stage disease."  
The X-ray also showed some "pretty large loose bodies in his 
knee, and I think some of the pain he is having is these 
loose bodies creating it."  The examiner's notes from the 
November 1998 visit seem to indicate that the physician 
wished to schedule the veteran for an arthroscopy and 
arthrotomy.

In February 1999, the veteran underwent a VA joints 
examination.  The veteran reported that he underwent his only 
knee surgery in 1976.  He stated that he experienced left 
knee pain 24 hours a day and could not sit or stand in one 
position for more than 10 minutes without his knee hurting.  
The veteran reported that he walked with a limp because he 
could not put all the weight on his left knee.  The veteran 
stated that his left knee is always mildly swollen, and that 
walking and going up and down stairs causes pain in the knee.  
The examiner observed that the veteran did walk with a limp 
and a listing to the left side.  Physical examination of the 
left knee revealed a chronic type of parapatellar and 
infrapatellar swelling; although medial and lateral stability 
was intact, as was anterior and posterior stability.  The 
examiner observed a mild tenderness at the medial joint line 
and tenderness on the patellofemoral pressure.  The range of 
motion of the left knee was limited to 70 degrees, it could 
be manipulated to 80 degrees, but that is painful for the 
veteran.  The examiner noted that motion from 0 degrees to 70 
degrees was also painful for the veteran, upon both extension 
and flexion.

The RO has assigned a 20 percent rating for the veteran's 
service-connected left knee disability pursuant to the VA 
Schedule for Rating Disabilities under a combined Diagnostic 
Code 5010-5257 which takes into account traumatic arthritis 
(5010) and recurrent subluxation or lateral instability of 
the knee (5257).  38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5257 (2000).  Diagnostic Code 5010, Traumatic Arthritis, 
allows for a 10 percent disability rating where the 
limitation of motion of the specific joint involved is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The RO has also rated the veteran's disability under 5257, 
recurrent subluxation or lateral instability. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A 10 percent disability 
rating is assigned for impairment categorized as slight, and 
a 20 percent rating is assigned for a moderate impairment.  
However, the Board notes that the VA examiner specifically 
indicated that the veteran's medial and lateral stability 
were intact.  Therefore, the Board believes that the 
veteran's disability is not properly rated under this 
Diagnostic Code.

Applicable regulations provide that the veteran's service-
connected left knee disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Pursuant to Diagnostic Code 5260, when there is 
flexion of the leg limited to 60 degrees, a 0 percent rating 
is assigned and when limited to 45 degrees, a 10 percent 
evaluation is warranted.  A 20 percent rating is assigned for 
flexion limited to 30 degrees; a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The rating schedule also 
provides that extension limited to 5 degrees warrants a 0 
percent rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Full range of motion of the knee is from 0 degrees to 
140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

Here, although the RO rated the veteran's disability under a 
combined Diagnostic Code 5010-5257, the evidence does not 
reveal that the veteran's disability is that which can be 
classified as a subluxation or instability of the knee.  In 
fact, the examiner explicitly noted that physical examination 
of the veteran's knee revealed that medial and lateral 
stability were intact.  The examiner recorded the veteran's 
disability as a limitation of motion of his knee, to 70 
degrees, in addition to arthritis.  It also appears that pain 
causes a limp.  Thus, the Board believes the veteran's 
disability is more appropriately rated under the combined 
Diagnostic Code 5010-5260.

Based on the objective medical evidence of record, the Board 
concludes that a rating in excess of 20 percent for the 
veteran's service connected left knee disability is not 
warranted.  The VA examination in February 1999 revealed that 
the veteran had full range of left leg extension and his 
flexion was limited to 70 degrees.  The knee exhibited 
symptoms of swelling and tenderness, and the veteran reported 
constant pain and that he wore a knee brace.  The veteran 
stated that without the knee brace his knee is unstable and 
he has a constant grinding in the knee; although the medical 
evidence does not confirm recurrent subluxation or 
instability of the knee.  The limitation of motion exhibited 
by the left knee, with flexion to 70 degrees, does not 
approach the limitation of motion required for even a 20 
percent rating, which is assigned when flexion is limited to 
30 degrees.  However, the examiner noted in several places in 
his report the chronic left knee pain experienced by the 
veteran, and the veteran has testified to the continued 
presence of pain.  The Board therefore finds that the 
veteran's current disability rating of 20 percent properly 
contemplates his traumatic arthritis, rated according to 
limitation of motion of the left knee, with complaints of 
chronic pain causing impairment of function, see DeLuca, 
38 C.F.R. §§ 4.40 and 4.45, and that a higher disability 
rating for this condition is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

